STATE OF LOUISIANA

                     COURT OF APPEAL, FIRST CIRCUIT

STATE           OF    LOUISIANA                                                                               NO.    2021        KW    1477

VERSUS


THEODORE              J.       PHILLIPS                                                                      FEBRUARY        14,       2022




In    Re:                 Theodore                 J.     Phillips,               applying          for      supervisory               writs,
                          16th           Judicial             District            Court,       Parish         of     St.     Mary,          Nos.
                          2003- 162543,                      2018- 202970.




BEFORE:                   MCCLENDON,                    WELCH,         AND       THERIOT,        JJ.


         WRIT             DENIED           ON       THE       SHOWING MADE.                   Relator          failed        to       include
a    copy of the                     motion             for appeal,                the court' s ruling granting the
appeal,               a        copy           of
                                                        any        motions             filed       by        relator
                                                                                                                             requesting
documents,                     the        court'         s
                                                      ruling                     on     the    motions,              and        any     other

portions               of          the        district  court                      record        that        might         support           the
claims           raised              in       the        writ      application.                    Supplementation                 of       this

writ application                           anal/ or an application                            for      rehearing will                  not be
considered.                         See        Uniform             Rules          of    Louisiana             Courts        of        Appeal,
Rules           2- 18. 7 &                4- 9.         In    the       event          relator         elects        to     file        a    new

application                    with        this          court,          the      application             must       be     filed       on    or
before           April              11,       2022.               Any    future         filing          on    this         issue       should

include               the          entire               contents          of       this       application,                 the     missing
items        noted             above,             and a        copy of this               ruling.

         It          is       noted        that          as       an    indigent          inmate,           relator         is    entitled
to     receive                     certain              court          documents,             such      as      the                         plea
                                                                                                                     guilty
transcript,                         the           bill            of      information                  or      indictment,                   the
commitment                    papers,             the        court       minutes         for       various          portions           of    the
trial,           and          the        minutes             of    his    sentencing,               free      of     charge           without
the     necessity                    of     establishing                     a    particularized               need.             See    State
ex     rel.           Simmons                 v.        State,           93- 0275 (        La.         12/ 16/ 94),             647     So. 2d
1094,           1095 ( per               curiam).                 As    to       all    other       documents,             an     indigent
inmate            has              the     constitutional                         right       to       free         copies        only        in
instances                     in    which           he        shows          that       denial          of    the      request              will

deprive              him           of     an        adequate             opportunity               to       present         his        claims

fairly.                       Meeting               that           constitutional                   threshold               requires           a

showing              of        a     particularized                      need.           An      inmate        therefore               cannot
mate        a     showing                 of       particularized                      need    absent          a                        filed
                                                                                                                     properly
application                        for    postconviction                         relief,       which          sets        out     specific

claims                of           constitutional                        errors                                     the
                                                                                          requiring                              requested
documentation                           for        support.                      See    State          ex     rel.          Bernard           v.

Criminal              District                 Court          Section " J",               94- 2247 (          La.     4/   28/ 95),          653
So. 2d          1174,              1175 ( per            curiam).                See    also       State       ex     rel.        McKnight
v.    State,                  98- 2258 (           La.        App.       lst       Cir.       12/ 3/ 98),           742     So. 2d          894,
895 ( per         curiam) .
                                                                             PMC

                                                                             JEW
                                                                          MRT


ZQURT        O                PEAL,        FIRST          CIRCUIT




         D       PU       Y    CLERK          OF    COURT
                          FOR       THE       COURT